

Exhibit 10.170


FORM OF AGREEMENT




AMENDED AND RESTATED SUBSIDIARY GUARANTY
This Amended and Restated Subsidiary Guaranty (the “Guaranty”) is made as of
February ___, 2013 by the parties identified in the signature pages thereto, and
any Joinder to Guaranty hereafter delivered (collectively, the “Subsidiary
Guarantors”), to and for the benefit of KeyBank National Association,
individually (“KeyBank”) and as administrative agent (“Administrative Agent”)
for itself and the lenders under the Credit Agreement (as defined below) and
their respective successors and assigns (collectively, the “Lenders”).
RECITALS
A.    Glimcher Properties Limited Partnership, a limited partnership organized
under the laws of the State of Delaware (“Borrower”), and Subsidiary Guarantors
have requested that the Lenders make a revolving credit facility available to
Borrower in an aggregate principal amount of up to $250,000,000, subject to
future increase up to $400,000,000 (the “Facility”).
B.    The Lenders have agreed to make available the Facility to Borrower
pursuant to the terms and conditions set forth in a Third Amended and Restated
Credit Agreement of even date herewith among Borrower, KeyBank, individually,
and as Administrative Agent, and the Lenders named therein (as amended, modified
or restated from time to time, the “Credit Agreement”). All capitalized terms
used herein and not otherwise defined shall have the meanings ascribed to such
terms in the Credit Agreement.
C.    Borrower has executed and delivered or will execute and deliver to the
Lenders promissory notes in the principal amount of each Lender's Commitment and
promissory notes in the principal amount, if any, of each Lender's Loan as
evidence of Borrower's indebtedness to each such Lender with respect to the
Facility (the promissory notes described above, together with any amendments or
allonges thereto, or restatements, replacements or renewals thereof, and/or new
promissory notes to new Lenders under the Credit Agreement, are collectively
referred to herein as the “Notes”).
D.    Subsidiary Guarantors are subsidiaries of Borrower. Certain of the
Subsidiary Guarantors are parties to an Amended and Restated Subsidiary Guaranty
dated as of October 12, 2011, given in connection with the Original Credit
Agreement which is being amended and restated in its entirety by this Guaranty.
Subsidiary Guarantors acknowledge that the extension of credit by the
Administrative Agent and the Lenders to Borrower pursuant to the Credit
Agreement will benefit Subsidiary Guarantors by making funds available to
Subsidiary Guarantors through Borrower and by enhancing the financial strength
of the consolidated group of which Subsidiary Guarantors and Borrower are
members. The execution and delivery of this Guaranty by Subsidiary Guarantors
are conditions precedent to the performance by the Lenders of their obligations
under the Credit Agreement.
AGREEMENTS
NOW, THEREFORE, Subsidiary Guarantors, in consideration of the matters described
in the foregoing Recitals, which Recitals are incorporated herein and made a
part hereof, and for other good and valuable consideration, hereby agree as
follows:



--------------------------------------------------------------------------------



1.    Subsidiary Guarantors, jointly and severally, absolutely, unconditionally,
and irrevocably guaranty to each of the Lenders and shall be surety for:
(a)    the full and prompt payment of the principal of and interest on the Notes
when due, whether at stated maturity, upon acceleration or otherwise, and at all
times thereafter, and the prompt payment of all sums which may now be or may
hereafter become due and owing under the Notes, the Credit Agreement, and the
other Loan Documents;
(b)    the payment of all Enforcement Costs (as hereinafter defined in
Paragraph 7 hereof); and
(c)    the full, complete, and punctual observance, performance, and
satisfaction of all of the obligations, duties, covenants, and agreements of
Borrower under the Credit Agreement and the Loan Documents.
All amounts due, debts, liabilities, and payment obligations described in
subparagraphs (a) and (b) of this Paragraph 1 are referred to herein as the
“Facility Indebtedness.” All obligations described in subparagraph (c) of this
Paragraph 1 are referred to herein as the “Obligations.” Notwithstanding the
foregoing, Subsidiary Guarantors and Lenders agree that each Subsidiary
Guarantor's obligations hereunder shall not exceed the greater of: (i) the
aggregate amount of all monies received, directly or indirectly, by such
Subsidiary Guarantor from Borrower after the date hereof (whether by loan,
capital infusion or other means), or (ii) the respective amounts shown in the
column headed “Subsidiary Guarantor Maximum Liability” on the schedule attached
hereto as Exhibit B and made a part hereof, being ninety-five percent (95%) of
the value of the Unencumbered Pool Property owned by such Subsidiary Guarantor
as of the date hereof using in each case either the most recent Appraisal of
such Unencumbered Pool Property or, if there is no Appraisal of such
Unencumbered Pool Property or if such Appraisal is more than six (6) months old,
the “as-is” value of such Unencumbered Pool Property as of the date hereof as
established by Borrower and the Administrative Agent. The maximum liability
under clause (ii) of the preceding sentence for each Subsidiary Guarantor
joining in this Guaranty after the date hereof shall be calculated in the same
fashion but using values as of the date of such joinder instead of as of the
date hereof. In the event a Subsidiary Guarantor shall make any payment or
payments under this Guaranty each other Subsidiary Guarantor of the Facility
Indebtedness shall contribute to such Subsidiary Guarantor an amount equal to
such non-paying Subsidiary Guarantor's pro rata share (based on their respective
maximum liabilities hereunder) of such payment or payments made by such
Subsidiary Guarantor, provided that such contribution right shall be subordinate
and junior in right of payment in full of all the Facility Indebtedness to
Lenders.
2.    In the event of any default by Borrower in making payment of the Facility
Indebtedness, or in performance of the Obligations, as aforesaid, in each case
beyond the expiration of any applicable grace period, Subsidiary Guarantors
agree, on demand by the Administrative Agent or the holder of a Note, to pay all
the Facility Indebtedness and to perform all the Obligations as are then or
thereafter become due and owing or are to be performed under the terms of the
Notes, the Credit Agreement, and the other Loan Documents.
3.    Subsidiary Guarantors do hereby waive (i) notice of acceptance of this
Guaranty by the Administrative Agent and the Lenders and any and all notices and
demands of every kind which may be required to be given by any statute, rule or
law, (ii) any defense, right of set-off or other claim which Subsidiary
Guarantors may have against Borrower or which Subsidiary Guarantors or Borrower
may have against the Administrative Agent or the Lenders or the holder of a
Note, (iii) presentment for payment, demand for payment (other than as provided
for in Paragraph 2 above), notice of nonpayment (other than as provided for in
Paragraph 2 above) or dishonor, protest and notice of protest, diligence in
collection and any and all

2

--------------------------------------------------------------------------------



formalities which otherwise might be legally required to charge Subsidiary
Guarantors with liability, (iv) any failure by the Administrative Agent and the
Lenders to inform Subsidiary Guarantors of any facts the Administrative Agent
and the Lenders may now or hereafter know about Borrower, the Facility, or the
transactions contemplated by the Credit Agreement, it being understood and
agreed that the Administrative Agent and the Lenders have no duty so to inform
and that Subsidiary Guarantors are fully responsible for being and remaining
informed by Borrower of all circumstances bearing on the existence or creation,
or the risk of nonpayment of the Facility Indebtedness or the risk of
nonperformance of the Obligations, and (v) any and all right to cause a
marshalling of assets of Borrower or any other action by any court or
governmental body with respect thereto, or to cause the Administrative Agent and
the Lenders to proceed against any other security given to a Lender in
connection with the Facility Indebtedness or the Obligations. Credit may be
granted or continued from time to time by the Lenders to Borrower without notice
to or authorization from Subsidiary Guarantors, regardless of the financial or
other condition of Borrower at the time of any such grant or continuation. The
Administrative Agent and the Lenders shall have no obligation to disclose or
discuss with Subsidiary Guarantors the Lenders' assessment of the financial
condition of Borrower. Subsidiary Guarantors acknowledge that no representations
of any kind whatsoever have been made by the Administrative Agent and the
Lenders to Subsidiary Guarantors. No modification or waiver of any of the
provisions of this Guaranty shall be binding upon the Administrative Agent and
the Lenders except as expressly set forth in a writing duly signed and delivered
on behalf of the Administrative Agent and the Lenders. Subsidiary Guarantors
further agree that any exculpatory language contained in the Credit Agreement,
the Notes, and the other Loan Documents shall in no event apply to this
Guaranty, and will not prevent the Administrative Agent and the Lenders from
proceeding against Subsidiary Guarantors to enforce this Guaranty.
4.    Subsidiary Guarantors further agree that Subsidiary Guarantors' liability
as guarantor shall in no way be impaired by any renewals or extensions which may
be made from time to time, with or without the knowledge or consent of
Subsidiary Guarantors of the time for payment of interest or principal under a
Note or by any forbearance or delay in collecting interest or principal under a
Note, or by any waiver by the Administrative Agent and the Lenders under the
Credit Agreement, or any other Loan Documents, or by the Administrative Agent or
the Lenders' failure or election not to pursue any other remedies they may have
against Borrower, or by any change or modification in a Note, the Credit
Agreement, or any other Loan Documents, or by the acceptance by the
Administrative Agent or the Lenders of any security or any increase,
substitution or change therein, or by the release by the Administrative Agent
and the Lenders of any security or any withdrawal thereof or decrease therein,
or by the application of payments received from any source to the payment of any
obligation other than the Facility Indebtedness, even though a Lender might
lawfully have elected to apply such payments to any part or all of the Facility
Indebtedness, it being the intent hereof that Subsidiary Guarantors shall remain
liable as principal for payment of the Facility Indebtedness and performance of
the Obligations until all indebtedness has been paid in full and the other
terms, covenants and conditions of the Credit Agreement, and other Loan
Documents and this Guaranty have been performed, notwithstanding any act or
thing which might otherwise operate as a legal or equitable discharge of a
surety. Subsidiary Guarantors further understand and agree that the
Administrative Agent and the Lenders may at any time enter into agreements with
Borrower to amend and modify a Note, the Credit Agreement or any of the other
Loan Documents, or any thereof, and may waive or release any provision or
provisions of a Note, the Credit Agreement, or any other Loan Document and, with
reference to such instruments, may make and enter into any such agreement or
agreements as the Administrative Agent, the Lenders and Borrower may deem proper
and desirable, without in any manner impairing this Guaranty or any of the
Administrative Agent and the Lenders' rights hereunder or any of Subsidiary
Guarantors' obligations hereunder.
5.    This is an absolute, unconditional, complete, present and continuing
guaranty of payment and performance and not of collection. Subsidiary Guarantors
agree that their obligations hereunder shall be

3

--------------------------------------------------------------------------------



joint and several with each other and with any and all other guarantees given in
connection with the Facility from time to time. Subsidiary Guarantors agree that
this Guaranty may be enforced by the Administrative Agent and the Lenders
without the necessity at any time of resorting to or exhausting any security or
collateral, if any, given in connection herewith or with a Note, the Credit
Agreement, or any of the other Loan Documents or by or resorting to any other
guaranties, and Subsidiary Guarantors hereby waive the right to require the
Administrative Agent and the Lenders to join Borrower in any action brought
hereunder or to commence any action against or obtain any judgment against
Borrower or to pursue any other remedy or enforce any other right. Subsidiary
Guarantors further agree that nothing contained herein or otherwise shall
prevent the Administrative Agent and the Lenders from pursuing concurrently or
successively all rights and remedies available to them at law and/or in equity
or under a Note, the Credit Agreement or any other Loan Documents, and the
exercise of any of their rights or the completion of any of their remedies shall
not constitute a discharge of any of Subsidiary Guarantors' obligations
hereunder, it being the purpose and intent of Subsidiary Guarantors that the
obligations of such Subsidiary Guarantors hereunder shall be primary, absolute,
independent and unconditional under any and all circumstances whatsoever.
Neither Subsidiary Guarantors' obligations under this Guaranty nor any remedy
for the enforcement thereof shall be impaired, modified, changed or released in
any manner whatsoever by any impairment, modification, change, release or
limitation of the liability of Borrower under a Note, the Credit Agreement or
any other Loan Document or by reason of Borrower's bankruptcy or by reason of
any creditor or bankruptcy proceeding instituted by or against Borrower. This
Guaranty shall continue to be effective and be deemed to have continued in
existence or be reinstated (as the case may be) if at any time payment of all or
any part of any sum payable pursuant to a Note, the Credit Agreement or any
other Loan Document is rescinded or otherwise required to be returned by the
payee upon the insolvency, bankruptcy, or reorganization of the payor, all as
though such payment to such Lender had not been made, regardless of whether such
Lender contested the order requiring the return of such payment. The obligations
of Subsidiary Guarantors pursuant to the preceding sentence shall survive any
termination, cancellation, or release of this Guaranty.
6.    This Guaranty shall be assignable by a Lender, as to such Lender's
interest herein, to any assignee of all or a portion of such Lender's rights
under the Loan Documents.
7.    If: (i) this Guaranty, a Note, or any of the Loan Documents are placed in
the hands of an attorney for collection or is collected through any legal
proceeding; (ii) an attorney is retained to represent the Administrative Agent
or any Lender in any bankruptcy, reorganization, receivership, or other
proceedings affecting creditors' rights and involving a claim under this
Guaranty, a Note, the Credit Agreement, or any Loan Document; (iii) an attorney
is retained to enforce any of the other Loan Documents or to provide advice or
other representation with respect to the Loan Documents in connection with an
enforcement action or potential enforcement action; or (iv) an attorney is
retained to represent the Administrative Agent or any Lender in any other legal
proceedings whatsoever in connection with this Guaranty, a Note, the Credit
Agreement, any of the Loan Documents, or any property securing the Facility
Indebtedness (other than any action or proceeding brought by any Lender or
participant against the Administrative Agent alleging a breach by the
Administrative Agent of its duties under the Loan Documents), then Subsidiary
Guarantors shall pay to the Administrative Agent or such Lender upon demand all
reasonable attorney's fees, costs and expenses, including, without limitation,
court costs, filing fees and all other costs and expenses incurred in connection
therewith (all of which are referred to herein as “Enforcement Costs”), in
addition to all other amounts due hereunder.
8.    The parties hereto intend that each provision in this Guaranty comports
with all applicable local, state and federal laws and judicial decisions.
However, if any provision or provisions, or if any portion of any provision or
provisions, in this Guaranty is found by a court of law to be in violation of
any applicable local, state or federal ordinance, statute, law, administrative
or judicial decision, or public policy, and if such

4

--------------------------------------------------------------------------------



court should declare such portion, provision or provisions of this Guaranty to
be illegal, invalid, unlawful, void or unenforceable as written, then it is the
intent of all parties hereto that such portion, provision or provisions shall be
given force to the fullest possible extent that they are legal, valid and
enforceable, that the remainder of this Guaranty shall be construed as if such
illegal, invalid, unlawful, void or unenforceable portion, provision or
provisions were not contained therein, and that the rights, obligations and
interest of the Administrative Agent and the Lender or the holder of a Note
under the remainder of this Guaranty shall continue in full force and effect.
9.    Any indebtedness of Borrower to Subsidiary Guarantors now or hereafter
existing is hereby subordinated to the Facility Indebtedness.  Subsidiary
Guarantors will not seek, accept, or retain for Subsidiary Guarantors' own
account, any payment from Borrower on account of such subordinated debt at any
time when a Default exists under the Credit Agreement or the Loan Documents, and
any such payments to Subsidiary Guarantors made while any Default then exists
under the Credit Agreement or the Loan Documents on account of such subordinated
debt shall be collected and received by Subsidiary Guarantors in trust for the
Lenders and shall be paid over to the Administrative Agent on behalf of the
Lenders on account of the Facility Indebtedness without impairing or releasing
the obligations of Subsidiary Guarantors hereunder.
10.    Subsidiary Guarantors hereby subordinate to the Facility Indebtedness any
and all claims and rights, including, without limitation, subrogation rights,
contribution rights, reimbursement rights and set-off rights, which Subsidiary
Guarantors may have against Borrower arising from a payment made by Subsidiary
Guarantors under this Guaranty and agree that, until the entire Facility
Indebtedness is paid in full, not to assert or take advantage of any subrogation
rights of Subsidiary Guarantors or the Lenders or any right of Subsidiary
Guarantors or the Lenders to proceed against (i) Borrower for reimbursement, or
(ii) any other guarantor or any collateral security or guaranty or right of
offset held by the Lenders for the payment of the Facility Indebtedness and
performance of the Obligations, nor shall Subsidiary Guarantors seek or be
entitled to seek any contribution or reimbursement from Borrower or any other
guarantor in respect of payments made by Subsidiary Guarantors hereunder. It is
expressly understood that the agreements of Subsidiary Guarantors set forth
above constitute additional and cumulative benefits given to the Lenders for
their security and as an inducement for their extension of credit to Borrower.
11.    Any amounts received by a Lender from any source on account of any
indebtedness may be applied by such Lender toward the payment of such
indebtedness, and in such order of application, as a Lender may from time to
time elect.
12.    Subsidiary Guarantors hereby submit to personal jurisdiction in the State
of Ohio for the enforcement of this Guaranty and waive any and all personal
rights to object to such jurisdiction for the purposes of litigation to enforce
this Guaranty. Subsidiary Guarantors hereby consent to the jurisdiction of
either the Cuyahoga County Court of Common Pleas in Cleveland, Ohio, or the
United States District Court in Cleveland, Ohio, in any action, suit, or
proceeding which the Administrative Agent or a Lender may at any time wish to
file in connection with this Guaranty or any related matter. Subsidiary
Guarantors hereby agree that an action, suit, or proceeding to enforce this
Guaranty may be brought in any state or federal court in the State of Ohio and
hereby waives any objection which Subsidiary Guarantors may have to the laying
of the venue of any such action, suit, or proceeding in any such court;
provided, however, that the provisions of this Paragraph shall not be deemed to
preclude the Administrative Agent or a Lender from filing any such action, suit,
or proceeding in any other appropriate forum.
13.    All notices and other communications provided to any party hereto under
this Agreement or any other Loan Document shall be in writing or by telex or by
facsimile and addressed or delivered to such party at its address set forth
below or at such other address as may be designated by such party in a notice to
the other parties. Any notice, if mailed and properly addressed with postage
prepaid, shall be deemed

5

--------------------------------------------------------------------------------



given when received; any notice, if transmitted by facsimile, shall be deemed
given when transmitted. Notice may be given as follows:
To Subsidiary Guarantors:
c/o Glimcher Properties Corporation
180 East Broad Street
Columbus, Ohio 43215
Attention:    Rich Burkhart, Director of Treasury
Telephone:    614-887-5889
Facsimile:    614-621-2326
With a copy to:
c/o Glimcher Properties Corporation
180 East Broad Street
Columbus, Ohio 43215
Attention:    George Schmidt, General Counsel
Telephone:    614-887-5619
Facsimile:    614-621-2326
To KeyBank as Administrative Agent and as a Lender:
KeyBank National Association
1200 Abernathy Road NE
Suite 1500
Atlanta, Georgia 30368
Attention:    Kevin Murray
Telephone:    (770)510-2168
Facsimile:    (770) 510-2195
With a copy to:
SNR Denton US LLP
233 South Wacker Drive
Suite 7800
Chicago, Illinois 60606
Attention:    Patrick G. Moran, Esq.
Telephone:    (312) 876-8132
Facsimile:    (312) 876-7934
If to any other Lender, to its address set forth in the Credit Agreement.
14.    This Guaranty shall be binding upon the heirs, executors, legal and
personal representatives, successors and assigns of Subsidiary Guarantors and
shall inure to the benefit of the Administrative Agent's and the Lenders'
respective successors and assigns.
15.    This Guaranty shall be construed and enforced under the internal laws of
the State of Ohio.
16.    SUBSIDIARY GUARANTORS, THE ADMINISTRATIVE AGENT AND THE LENDERS, BY THEIR
ACCEPTANCE HEREOF, EACH HEREBY WAIVE ANY RIGHT TO A

6

--------------------------------------------------------------------------------



TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHT UNDER
THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR RELATING THERETO OR ARISING FROM THE
LENDING RELATIONSHIP WHICH IS THE SUBJECT OF THIS GUARANTY AND AGREE THAT ANY
SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.
17.    From time to time, additional parties may execute a joinder substantially
in the form of Exhibit A hereto, and thereby become a party to this Guaranty.
From and after delivery of such joinder, the Subsidiary delivering such joinder
shall be a Subsidiary Guarantor, and be bound by all of the terms and provisions
of this Guaranty. From time to time certain Subsidiary Guarantors shall be
released from their obligations under this Guaranty by the Administrative Agent
upon satisfaction of the conditions to such release established pursuant to
Section 6.24 of the Credit Agreement.
IN WITNESS WHEREOF, Subsidiary Guarantors have delivered this Guaranty in the
State of Ohio as of the date first written above.
[Names of Subsidiary Guarantors]


By:    Glimcher Properties Limited Partnership
a Delaware limited partnership, its sole member




By:        
Its:        


FEIN:    ___________________





7

--------------------------------------------------------------------------------








--------------------------------------------------------------------------------



EXHIBIT A TO SUBSIDIARY GUARANTY
FORM OF JOINDER TO GUARANTY
THIS JOINDER is executed as of ___________, 20__ by the undersigned, each of
which hereby agrees as follows:
1.    All capitalized terms used herein and not defined in this Joinder shall
have the meanings provided in that certain Amended and Restated Subsidiary
Guaranty (the “Guaranty”) dated as of February __, 2013 executed for the benefit
of KeyBank National Association, as agent for itself and certain other lenders,
with respect to a loan from the Lenders to Glimcher Properties Limited
Partnership (“Borrower”).
2.    As required by the Credit Agreement described in the Guaranty, each of the
undersigned is executing this Joinder to become a party to the Guaranty.
3.    Each and every term, condition, representation, warranty, and other
provision of the Guaranty, by this reference, is incorporated herein as if set
forth herein in full and the undersigned agrees to fully and timely perform each
and every obligation of a Subsidiary Guarantor under such Guaranty.
[INSERT SUBSIDIARY GUARANTOR SIGNATURE BLOCKS AND FEIN NUMBER]


FEIN NO.    ______________________
By:        
By:        
Its:        





--------------------------------------------------------------------------------



EXHIBIT B TO SUBSIDIARY GUARANTY
LIST OF SUBSIDIARY GUARANTOR MAXIMUM LIABILITIES
 
Property Name
Address/Description




Owner Name -
Subsidiary Guarantor
Appraised
Value
Subsidiary Guarantor Maximum Liability
1.
Morgantown Commons
Morgantown, WV
Community Shopping Center
Morgantown Commons Limited Partnership
$XXXXXXX
$XXXXXXX
2.
Morgantown Mall
9500 Mall Road
Morgantown, WV 26501
Enclosed Regional Mall
Morgantown Mall Associates Limited Partnership
$XXXXXXX
$XXXXXXX
3.
Northtown Mall
398 Northtown Drive
Blaine, MN 55434
Enclosed Regional Mall
Glimcher Northtown Venture, LLC & GB Northtown, LLC
$XXXXXXX
$XXXXXXX
4.
Colonial Park Mall
US Route 22 & Colonial Road
Harrisburg, PA 17109
Enclosed Regional Mall
Catalina Partners, L.P.
$XXXXXXX
$XXXXXXX
5.
Malibu Lumber Yard
3939 Cross Creek Road
Malibu, CA 90265
Open-Air Specialty Retail Center
Glimcher Malibu, LLC
NA
$XXXXXXX
6.
Fairfield Village
Beavercreek, OH - Lot 5 J -
1.928 acres with Fox & Hound Restaurant and Lot 5K - 4.198 acres undeveloped
land
Fairfield Village, LLC
$XXXXXXX
$XXXXXXX
7.
Jersey Gardens Center
Elizabeth, NJ - 2.14 acres parcel with IHOP Restaurant
Jersey Gardens Center, LLC & Glimcher JG Urban Renewal Inc.
$XXXXXXX
$XXXXXXX
8.
River Valley Boulevard
Lancaster, OH - 1.868 acres parcel with 8,900 sf multi tenant building
RV Boulevard Holdings, LLC
$XXXXXXX
$XXXXXXX
9.
Weberstown East
Stockton, CA - 10.22 acres parcel located opposite Weberstown Mall with 2
buildings
Weberstown Mall, LLC
$XXXXXXX
$XXXXXXX




